Appeal by employer and insurance carrier from an award and decision of the State Industrial Board pursuant to the provisions of the Workmen’s Compensation Law in favor of claimant. The sole question raised on this appeal is whether the accidental injuries arose out of and in the course of claimant’s employment. The Board found that the claimant sustained an accidental injury arising out of and in the course of his employment. There is ample evidence to sustain the finding and the award should be affirmed. Award affirmed, with costs to the State Industrial Board. All concur.